[Cite as In re W.G., 2022-Ohio-2342.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                        IN THE MATTER OF:

                                        W.G., W.G., and W.G.

                                Neglected/Dependent Children




                        OPINION AND JUDGMENT ENTRY
                                Case Nos. 22 JE 0002; 22 JE 0003


                                Civil Appeal from the
           Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio
                         Case Nos. 2020-DN-00048, 49, 50

                                         BEFORE:
                Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                            JUDGMENT:
                                              Affirmed.


Atty. Amanda J. Abrams, 125 South 5th Street, Steubenville, Ohio 43952, for Jefferson
County Department of Job and Family Services, Children Services Division

Atty. Eric M. Reszke, 100 North 4th Street, Sinclair Building, Suite 810, Steubenville, Ohio
43952, for Father W.G. and

Atty. John P. Laczko, City Centre One, Suite 975, 100 East Federal Street, Youngstown,
Ohio 44503, for Mother T.P.
                                                                                           –2–


                                   Dated: June 27, 2022


WAITE, J.

       {¶1}   In this accelerated appeal, Appellant W.G. and Appellant T.P. appeal from

the judgment of the Jefferson County Court of Common Pleas, Juvenile Division,

terminating their parental rights and granting permanent custody of three of their children

to the Jefferson County DJFS, Children Services Division (“the Agency”). Appellants

contend the Agency did not make reasonable efforts to reunify them with their children.

They also argue that the juvenile court abused its discretion and that its determination

was against the manifest weight of the evidence. This record reflects that the Agency

made the necessary reasonable efforts to reunify the parties with their children. In

addition, the record supports the juvenile court’s determination that it is in the best interest

of the children for Appellants’ parental rights to be terminated and for permanent custody

to be granted to the Agency. Therefore, for the following reasons, the judgment of the

juvenile court is affirmed.

                               Factual and Procedural History

       {¶2}   Appellants, who were never married, have five daughters. Each child has

the same initials, and they are the same as their father’s: W.G.. Only the three oldest

daughters are the subjects of this appeal, with dates of birth of 1/25/13, 6/11/14 and

7/13/16.

       {¶3}   On June 11, 2020, the Agency received a report from the Steubenville

Police Department that the previous evening T.P. had been found staggering along Brady

Avenue in Steubenville. She had been stopping cars and screaming at passengers.

When questioned by police, she stated that W.G. had assaulted her, stolen her phone,



Case Nos. 22 JE 0002; 22 JE 0003
                                                                                     –3–


and taken her car keys. She said that he pushed her to the ground and stomped on her

head, neck and arms. When he was subsequently questioned by police, W.G. stated that

he had been attending a bonfire on Roosevelt Avenue in Steubenville with his five

daughters when T.P. arrived, began arguing with him and assaulted him. He told police

that he had pushed her, but did not assault her. Police observed scratches and blood on

his arm. W.G. told police the five children were still at the neighbor’s home on Roosevelt

Avenue and under the neighbor’s care. When police arrived at the neighbor’s residence,

they found all five daughters alone, without adult supervision, and the youngest strapped

in her car seat in the car in the driveway. Both parents were taken into custody for

domestic violence and the children’s paternal grandmother, J.G., was contacted and took

custody of the children pursuant to an out-of-home safety plan. According to the plan, all

five children were to remain in J.G.’s care. Appellants were permitted only supervised

visitation with the children, and no overnight visitation.

       {¶4}   Karina Montague (“Montague”) was assigned as the caseworker in the

matter on June 23, 2020. A case plan was established with the following goals: (1) the

parties were to complete a 12-week parenting class; (2) T.P. was to maintain compliance

and clean drug tests due to her history of heroin addiction; (3) W.G. was to maintain

regular counseling appointments; (4) W.G. was to continue taking all prescribed

medications; (5) W.G. was to have a psychological evaluation; (6) the two oldest children

were to have regular counseling appointments; and (7) no more incidents of domestic

violence between the parents could occur. Subsequently, it was determined that W.G.

could not be admitted to the parenting class because of disturbances he had previously

caused in group settings due to his mental health issues.




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                      –4–


       {¶5}   Only T.P. had been charged with domestic violence for the incident that

occurred on June 10. She was released from jail and pleaded no contest to an amended

charge of disorderly conduct, a fourth-degree misdemeanor. She was sentenced to 30

days in jail, suspended on condition that she be subject to 180 days of unsupervised

probation, completion of 18 hours of community service, and that she comply with the

Agency plan. At this time, W.G. requested that the court dismiss a temporary protection

order in place against T.P.

       {¶6}   On July 8, 2020, the Agency received a report that the oldest child had

disclosed T.P. had physically abused her. She also disclosed to her counselor that she

had witnessed T.P. abusing drugs in the home. According to the child, T.P. held her by

the hair and slapped her repeatedly for spilling coffee creamer. The child reported that

T.P. ingested cocaine in front of her and her sisters, and that sometimes T.P. would argue

with other adults about obtaining drugs. In addition, J.G. advised the Agency in early July

of 2020 that she and her boyfriend were moving to another residence because of a violent

altercation that had occurred between the boyfriend and a neighbor. She told the Agency

that the new apartment was too small to house all of the children, and that she could no

longer tolerate having T.P. and W.G. in her apartment because of their constant arguing.

In fact, she had contacted the police multiple times because of the disturbance caused

by the parents.   J.G. also admitted that she had let the parents take the children,

unsupervised, on more than one occasion. She stated that she had a friend, M.W., who

lived in Weirton, West Virginia, who could take the two youngest girls. When J.G. met

with Montague in person later in the month, she told the caseworker that the two youngest




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                       –5–


were already living with M.W. despite the fact that permission had not been first granted

by the Agency.

       {¶7}   As a result, the Agency established a new safety plan. The three oldest

girls were to remain in the care and custody of J.G. and the two youngest children were

to remain in the care and custody of M.W. The parents were granted supervised visitation

with all five children once a week for two hours at the McCollough Children’s Home.

       {¶8}   According to Montague’s testimony at the hearing, during these weekly

visits W.G. would sometimes become hostile toward the staff. The hostility increased

during his visits, requiring visitation to be moved to the Agency and for a sheriff’s deputy

to be present during his visitation. In addition, W.G. had periods where he refused to take

his medication, and told Montague, “[b]ecause you’re telling me to take my medication,

now I refuse to.” (Tr., p. 66.)

       {¶9}   The Agency subsequently received a report that J.G.’s boyfriend was using

cocaine. Both were asked to submit to drug testing. J.G. complied and tested negative

for all substances. Her boyfriend refused to be tested. At that point, the three older

children were moved to another safety plan and began to reside with T.P.’s cousin.

       {¶10} T.P. completed her parenting classes in October of 2020.             She also

completed her 18 hours of community service and was maintaining clean drug screens.

Montague was informed by W.G.’s counselor that he had scheduled regular phone

appointments and he appeared to desire treatment. On October 14, 2020, the Agency

established an in-home safety plan, allowing the three older children to reside with J.G.

and their parents.




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                         –6–


       {¶11} On November 5, 2020, T.P. called Montague and advised her that she had

left all the children in W.G.’s care because she and W.G. “needed to take a break from

one another.” (Tr., p. 68.) T.P. stated that W.G. was not taking his medication and he

was letting the girls use obscenities directed at T.P., including calling her a prostitute and

a whore. T.P. advised that she would return home the next day. On the same day,

Montague also received a call from W.G., stating that T.P. had relapsed and that he had

taken video of T.P. using drugs in front of the children in the home. The following day,

Montague and Supervisor Kimberly Thrower (“Thrower”) visited the home.                  They

discovered that it was in disarray, with food and garbage littered throughout. The children

had not been to school in three days and were not clean. W.G. showed Montague and

Thrower a video of T.P. using cocaine in the kitchen in front of the children. The oldest

daughter, age 7 at the time, described how T.P. would make a crack pipe out of a ballpoint

pen in front of the children. The child told Montague, “All I know is, I shouldn’t have to

live this way.” (Tr., p. 17.) W.G. advised that he had been diagnosed with paranoid

schizophrenia, but was not taking his medication.

       {¶12} Based on W.G.’s mental health issues, his inability to care for all five

children for the three days that T.P. was gone, T.P.’s drug use, W.G.’s failure to remove

the children during T.P.’s drug use, as well as the condition of their home, the Agency

decided to conduct a police removal of the children that day. W.G. became belligerent

and told Montague he would get her fired and that “I will end you.” (Tr., p. 18.) T.P.

signed 30-day voluntary agreements for care of the three oldest children, effective

November 6, 2020. An out-of-home safety plan was maintained for the two youngest

children to remain with M.W. in Weirton, West Virginia. At the end of the voluntary care




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                    –7–


period, T.P. could not be located to sign a second 30-day agreement for the oldest girls.

Therefore, the Agency filed an ex parte order of custody for the children on December 8,

2020. A shelter care hearing was held shortly thereafter, and an order of temporary legal

custody was granted to the Agency for the three older children.       The Agency filed

complaints on December 9, 2020, alleging the children were neglected and dependent

pursuant to R.C. 2151.03(A)(2) and R.C. 2151.04(C), requesting temporary custody, and

requesting an alternate disposition of protective supervision of the children. A guardian

ad litem (GAL) for the children, as well as separate counsel for each parent, was

appointed.

      {¶13} On January 8, 2021, an adjudicatory hearing was held. The magistrate’s

decision, issued on January 14, 2021, recommended that the court find the three children

to be neglected and dependent. A GAL report was filed during this time recommending

temporary custody be granted to the Agency. The trial court adopted the magistrate’s

decision. On January 22, 2021, a dispositional hearing was held. At its conclusion, the

magistrate recommended temporary custody of the minor children be given to the

Agency. The trial court adopted the findings of the magistrate on February 5, 2021,

concluding that the Agency was making reasonable efforts and that the exigency of the

circumstances required the agency to remove the children for their own safety. The court

also noted that multiple prior safety plans had been attempted and a prior voluntary care

agreement had been in place. The trial court included the newest case plan in its

judgment entries, which required: (1) drug and alcohol assessment for T.P. and W.G.,

including random drug screenings; (2) mental health treatment for W.G., his attendance

at all counseling appointments, and that he must consistently take his prescribed




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                      –8–


medications; (3) the parties to maintain appropriate housing for the family; (4) compliance

with probation and community service terms for the parents, if any; (5) couples’

counseling for the parents if they wished to remain together; (6) the parties to maintain a

regular income for the family; (7) attendance at supervised parenting visits at the Agency.

       {¶14} The paternal grandfather filed a petition seeking custody of the three oldest

children in March of 2021. On March 22, 2021, the GAL filed a supplemental report

recommending custody be granted to the paternal grandfather. A hearing on the petition

was held on March 22, 2021. In a judgment entry dated March 26, 2021, the trial court

denied the petition, finding that the children had never met the grandfather, had no

relationship with him, and that the parents were currently working on their case plan with

the goal of reunification.

       {¶15} At the end of June, 2021, T.P. was discharged from mental health

counseling due to noncompliance related to a drug abuse relapse.           Her counselor

concluded that T.P. needed in-patient drug rehabilitation because she was not capable

of maintaining sobriety on an out-patient basis. The counselor also reported that T.P.

had given birth to her eighth child on December 30, 2020 when she was at her 25th week

of pregnancy. T.P. had tested positive for cocaine at her child’s birth. The child was

placed in the temporary custody of a family friend. The counselor reported that T.P. was

now pregnant with her ninth child, was abusing crack cocaine, and was not able to be

located. T.P. had refused in-patient rehabilitation, stating that her diagnosis of bipolar

disorder was the source of her problems and not her drug addiction.




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                    –9–


       {¶16} The Agency was informed in August of 2021 that T.P. had also been

discharged from the Family Recovery program due to noncompliance with drug treatment

since February of 2021, and noncompliance with drug testing since June of 2021.

       {¶17} On September 13, 2021, the Agency filed motions for permanent custody

of the three children, asserting that T.P. and W.G. had not completed their case plan.

Specifically, T.P. had not enrolled in the recommended in-patient drug treatment program,

was currently abusing cocaine, and was not receiving mental health care. The Agency

also contended that W.G. obtained a medical marijuana card but was abusing it by using

marijuana in excess of its medicinal value, had stopped taking his prescribed medication

which caused him to act erratically, had lost his housing, and the Agency had concerns

of domestic violence in the home. It was not clear whether T.P. had housing, because

the parents had periods of time where they were separated but then would reconcile.

W.G. was residing in a one-bedroom apartment at the time the permanent custody

motions were filed and was doing odd jobs for income. T.P. was not employed. The

parents had been attending visitation regularly, until the drug relapse. At times during

visitation, W.G. would be using his phone and would not engage with the children. T.P.

also would not interact with the children. The parents were observed arguing frequently

in front of the children during visitation, causing Agency personnel to intervene and

redirect their behavior.

       {¶18} The GAL filed a third report on November 5, 2022, recommending that

permanent custody be granted to the Agency.

       {¶19} A hearing on the Agency’s motion was scheduled for November 5, 2022.

Counsel for T.P. requested a continuance because T.P. was hospitalized following the




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                      – 10 –


birth of another child. The hearing was set for December 10, 2021. The GAL filed a

fourth report prior to the hearing. The report again recommended permanent custody be

granted to the Agency. At the hearing, Montague and Thrower testified regarding the

parents’ behavior and inability to follow the case plan. Montague also testified that J.G.

concluded she could no longer care for the children because of her health concerns.

Montague testified that she and T.P. had attempted to contact several family members to

care for the children, to no avail. She also acknowledged that the paternal grandfather

had filed an earlier petition, but had no relationship with the children and W.G. had

reported being abused by his father and alleged that he raped W.G.’s mother. After the

hearing, the trial court issued a judgment entry granting permanent custody of the three

minor children to the Agency, concluding that the Agency had made reasonable efforts to

reunite the family, including the use of multiple safety plans prior to removal of the

children. The court also found the Agency had worked with the parents to ascertain if

there were any relatives willing to care for the children after J.G. concluded she could not

care for them, and had assisted both parents to obtain mental health care providers on

many occasions. The court also concluded that because of the parents’ inability to follow

the case plan and to try to work toward reunification, it was in the best interest of the

children for permanent custody to be granted to the Agency.

       {¶20} Appellants filed these timely, separate, accelerated appeals. W.G. raises a

single assignment of error and T.P. raises two. For the sake of clarity and because of the

overlapping nature of both parties’ assignments of error, they will be addressed together.

                           W.G.’S ASSIGNMENT OF ERROR




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                     – 11 –


      THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING THE

      AGENCY'S MOTION FOR PERMANENT CUSTODY.


                        T.P.’S ASSIGNMENT OF ERROR NO. 2


      THE JUVENILE COURT'S JUDGMENT GRANTING PERMANENT

      CUSTODY OF THE MINOR CHILDREN TO JEFFERSON COUNTY

      DEPARTMENT OF JOB AND FAMILY SERVICES WAS AGAINST THE

      MANIFEST WEIGHT OF THE EVIDENCE.


      {¶21} W.G. contends the juvenile court abused its discretion in granting

permanent custody to the Agency because it was not supported by the evidence.

Similarly, T.P. claims the juvenile court’s decision is against the manifest weight of the

evidence.

      {¶22} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 651, 92 S.Ct. 1208 (1972). A parent’s interest in the care, custody, and

management of his or child is “fundamental.” Id; Santosky v. Kramer, 455 U.S. 745, 753,

102 S.Ct. 1388 (1982).     The permanent termination of a parent’s rights has been

described as, “* * * the family law equivalent to the death penalty in a criminal case.” In

re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45 (6th Dist.1991). Therefore, parents “must

be afforded every procedural and substantive protection the law allows.” Id.

      {¶23} An appellate court will not reverse a juvenile court’s termination of parental

rights and award of permanent custody to an agency if it is supported by clear and

convincing evidence. In re M.J., 8th Dist. Cuyahoga No. 100071, 2013-Ohio-5440, ¶ 24.



Case Nos. 22 JE 0002; 22 JE 0003
                                                                                          – 12 –


The Ohio Supreme Court has defined clear and convincing evidence as “[t]he measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the allegations sought to be established. It is intermediate, being more than a mere

preponderance, but not to the extent of such certainty as required beyond a reasonable

doubt as in criminal cases. It does not mean clear and unequivocal.” In re Estate of

Haynes, 25 Ohio St.3d 101, 103-104, 495 N.E.2d 23 (1986).

       {¶24} Here, the reports from the caseworkers and the testimony at the permanent

custody hearing established that Appellants were given multiple safety plans within just a

five- to six-month period prior to the children’s removal from the home. After the children

were removed, the court provided additional out-of-home safety plans, all of which

contained the same goals in order to achieve reunification. Both parents were to continue

mental health counseling. Initially, both parents complied, but as T.P. relapsed into drug

abuse and W.G. refused to take his prescribed medications for his diagnosed paranoid

schizophrenia, their participation in counseling waned.         T.P. did complete parenting

classes early on in the case, but this was, realistically, the only portion of the care plan

she completed.

       {¶25} T.P. was to continue drug treatment, at first as an outpatient and then, after

relapsing in June of 2021, on an inpatient basis. According to the record, although she

had a period of compliance with random drug screenings, once T.P. relapsed she failed

to take any drug tests or get treatment for her addiction, and was still in relapse at the

time of the permanent custody hearing despite having given birth to another child during

that time.




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                     – 13 –


       {¶26} The parties were also required to complete couples’ counseling, as they

intended to remain together.       However, the parents’ tumultuous, on and off again

relationship, coupled with T.P.’s drug addiction and W.G.’s unwillingness to take his

prescribed medications, made couples’ counseling untenable.

       {¶27} The parties were to maintain sufficient housing for the family as part of the

reunification plan. Instead, at the time of the permanent custody hearing, W.G. was living

in a one-bedroom apartment and because of the nature of their relationship, drug, and

mental health issues, T.P. had periods of homelessness and was missing for periods of

time. The parties were also supposed to maintain an income in order to support their

family. T.P. was not employed during any time period and W.G. occasionally worked odd

jobs to earn income.

       {¶28} The parties did attend supervised visitation with the children on a fairly

consistent basis and would bring snacks and crafts, but eventually even that was fraught

with issues. W.G. became increasingly hostile with the staff during visitation, to the point

where the visits had to be moved to the Agency and a sheriff’s deputy was posted to

monitor W.G.’s behavior. In addition, the parties frequently argued with each other during

visitation and ignored the children until being redirected by Agency staff. After T.P.

relapsed, when she attended visitation she frequently sat crying and refused to interact

with the children.

       {¶29} Thus, although Appellants made some progress on portions of their case

plan, particularly at the outset, evidence of partial completion of a case plan is clearly

relevant to a best-interest determination, but it is not dispositive. In re T.W., 10th Dist.

No. 10AP-897, 2011-Ohio-903, ¶ 55. Although T.P. did complete the parenting classes




Case Nos. 22 JE 0002; 22 JE 0003
                                                                                      – 14 –


and both parents had a period of consistency with visitation, Appellants failed to

demonstrate that they had attained effective parenting skills and refused to participate in

individual counseling, maintain drug treatment, or maintain sufficient income and housing

in order to demonstrate that reunification was possible.

       {¶30} The record in this case reveals there was clear and convincing evidence to

support the juvenile court’s decision to terminate Appellants’ parental rights on the basis

of failure to maintain sobriety, complete mental health counseling, secure and maintain

adequate housing and employment, or engage in couples’ counseling in order to meet

the care plan goals toward reunification. The juvenile court did not abuse its discretion in

granting permanent custody to the Agency and terminating Appellants’ parental rights.

       {¶31} W.G.’s sole assignment of error is without merit and is overruled. T.P.’s

second assignment of error is likewise without merit and is overruled.

                        T.P.’S ASSIGNMENT OF ERROR NO. 1


       THE JUVENILE COURT ERRED IN DETERMINING THE JEFFERSON

       JFS MADE REASONABLE EFFORTS TO MAKE IT POSSIBLE FOR THE

       CHILDREN TO RETURN HOME TO THE CARE AND CUSTODY OF

       APPELLANTS.


       {¶32} T.P. contends the juvenile court erred in determining the Agency made

reasonable efforts to make reunification possible.

       {¶33} Pursuant to R.C. 2151.419(A)(1):


       Except as provided in division (A)(2) of this section, at any hearing held

       pursuant to *** 2151.353 of the Revised Code at which the court removes



Case Nos. 22 JE 0002; 22 JE 0003
                                                                                      – 15 –


       a child from the child’s home or continues the removal of a child from the

       child’s home, the court shall determine whether the public children services

       agency or private child placing agency that filed the complaint in the case,

       removed the child from home, has custody of the child, or will be given

       custody of the child has made reasonable efforts to prevent the removal of

       the child from the child’s home, to eliminate the continued removal of the

       child from the child’s home, or to make it possible for the child to return

       safely home. The agency shall have the burden of proving that it has made

       those reasonable efforts *** In determining whether reasonable efforts were

       made, the child’s health and safety shall be paramount.


       {¶34} “Reasonable efforts” has been defined as “[t]he state’s efforts to resolve the

threat to the child before removing the child or to permit the child to return home after the

threat is removed[.]” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 28. The standard

is not whether the agency did everything possible or even that it could have done more,

but whether it made reasonable efforts. In re T.S., 6th Dist. Lucas No. L-19-1247, 2020-

Ohio-2972, ¶ 98.

       {¶35} The juvenile court concluded the Agency made reasonable efforts to reunite

the children with Appellants. The Agency utilized multiple in-home and out-of-home

safety plans over the course of several months prior to removing the children in an attempt

to avoid placing the children in foster care. However, the persistent drug abuse and

mental health issues of the parents and their failure to seek treatment rendered those

safety plans useless, requiring the children to be removed. After the children were

removed and placed in foster care, Montague made regular visits to the parties’ residence



Case Nos. 22 JE 0002; 22 JE 0003
                                                                                    – 16 –


to discuss the case plan and provided names of multiple providers to assist the parents

in seeking the necessary mental health and substance abuse treatment in order to meet

the care plan goals. The agency presented multiple exhibits at the permanent custody

hearing from providers who monitored Appellants’ progress or lack thereof. The Agency

also held reviews with the parents over the telephone in order to discuss the case plan

goals and progress. Montague also testified that she worked with the family to ascertain

whether any relatives were available that would be willing to care for the children after

they were placed in foster care. Montague was informed by J.G. that she could no longer

care for the children because of health concerns, but stated that J.G. was in contact with

T.P. and attended outings with T.P. and the children. Despite these efforts, Appellants’

mental health and drug abuse issues did not improve over the pendency of the action or

by the time of the permanent custody hearing. Thus, the record indicates there were

reasonable efforts at reunification made by the Agency pursuant to R.C. 2151.419(A)(1).

       {¶36} T.P.’s first assignment of error is without merit and is overruled.

       {¶37} Based on the foregoing, Appellants’ assignments of error are without merit

and the judgment of the trial court is affirmed.


Robb, J., concurs.

D’Apolito, J., concurs.




Case Nos. 22 JE 0002; 22 JE 0003
[Cite as In re W.G., 2022-Ohio-2342.]




        For the reasons stated in the Opinion rendered herein, the assignments of error

are overruled and it is the final judgment and order of this Court that the judgment of the

Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio, is affirmed. Costs

waived.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.